              Case 3:14-cv-05231-RBL Document 204 Filed 08/21/20 Page 1 of 3




 1                                                                                   Judge Leighton
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT TACOMA
 9
10
     UNITED STATES OF AMERICA,                             CASE NO. C14-5231 RBL
11
                              Plaintiff,
12
                      v.
13                                                         JUDGMENT OF FORFEITURE
                                                           OF 53 GOLD COINS
14   REAL PROPERTY LOCATED 9144
                                                           PURSUANT TO RULE 55(b)
     BURNETT ROAD SE, YELM,
15   WASHINGTON, THURSTON COUNTY
16   PARCEL NUMBER 21713340601, et al.

17                          Defendants.
18
19
20          THIS MATTER came before the Court on the United States’ Motion for Default
21 Judgment of Forfeiture against the following property pursuant to Federal Rule of Civil
22 Procedure 55(b), Local Civil Rule 55(b), and Local Admiralty Rule 130(d):
23           53 gold coins out of the miscellaneous gold and silver, seized from 10814 128th
24              Avenue SE, Rainier, Washington.
25          Having reviewed the record in this case, the Court FINDS:
26          The United States published and sent direct notice to identified potential claimants
27 to the above-identified property. Dkt. Nos. 181, 184, 189-1; see also United States v.
28 United States v. One 2011 Lincoln Navigator, et al., CV14-5645, Dkt. No. 23.

     Judgment of Forfeiture of Forfeiture of Certain                    UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     Properties Pursuant to Rule 55(b), C14-5231-RBL - 1                 TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
              Case 3:14-cv-05231-RBL Document 204 Filed 08/21/20 Page 2 of 3




 1          On October 11, 2017, the Court approved a Stipulated Settlement Agreement as to
 2 Mr. Simmons’ claim to the miscellaneous gold and silver, in which the United States
 3 agreed to return to Mr. Simmons all but the above-referenced 53 gold coins out of the
 4 miscellaneous gold and silver seized from 10814 128th Avenue SE in Rainier,
 5 Washington. Dkt. No. 148, ¶ 1. In the Settlement Agreement, Mr. Simmons agreed not
 6 to oppose forfeiture to the United States of the remaining 53 gold coins. Id. ¶ 2;
 7          No other claims have been filed to the above-identified 53 gold coins; and
 8          On April 30, 2019, the Clerk of the Court entered default against identified and
 9 unknown potential claimants to the property. Dkt. No. 190.
10          THEREFORE, THE COURT ENTERS a Default Judgment of Forfeiture, as
11 follows:
12          1.      The above-identified 53 gold coins are fully and finally forfeited, in their
13 entirety, to the United States; and
14          2.      The United States Department of Justice, and/or its agents and
15 representatives, shall dispose of the 53 gold coins in accordance with law.
16
17          IT IS SO ORDERED.
18
19          DATED this 21st day of August, 2020.
20
21                                                         A
                                                           Ronald B. Leighton
22
                                                           United States District Judge
23
24
25
26
27
28

     Judgment of Forfeiture of Forfeiture of Certain                         UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
     Properties Pursuant to Rule 55(b), C14-5231-RBL - 2                      TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
              Case 3:14-cv-05231-RBL Document 204 Filed 08/21/20 Page 3 of 3




 1 Presented by:
 2
 3   /s/ Matthew H. Thomas
     MATTHEW H. THOMAS
 4
     Assistant United States Attorney
 5   United States Attorney’s Office
     1201 Pacific Avenue, Suite 700
 6
     Tacoma, Washington 98402-4383
 7   Telephone: (253) 428-3800
     Matthew.H.Thomas@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Judgment of Forfeiture of Forfeiture of Certain          UNITED STATES ATTORNEY
                                                              1201 PACIFIC AVENUE, SUITE 700
     Properties Pursuant to Rule 55(b), C14-5231-RBL - 3       TACOMA, WASHINGTON 98402
                                                                      (253) 428-3800
